Per Curiam.
• The parties to this action made an exchange of properties whereby plaintiff conveyed to defendant John H. Greer 120 acres .of timber land in the state of Washington, and defendants conveyed to plaintiff 40 acres- of land in Renville county, Minnesota, and a lot in a suburb of Minneapolis. Neither party saw or examined the property of the other -before making the exchange. Shortjy after examining the property which he had' acquired, plaintiff brought this action, in which he alleged that Greer had fraudulently misrepresented the condi-r tion,' character and value of such • property and • the amount of a ditch lien against the 40-acre tract, and that he, plaintiff, had relied ’ upon -.such reprer sentations in making the exchange, and asked for a rescission of the transaction. The trial court found the facts to be as claimed by plaintiff and rendered judgment granting the relief demanded. Defendants who are husband and wife took a joint appeal from the judgment. The questions-presented for consideration by the assignments of error are whether the findings are sustained by the evidence, and whether the court erred in overruling objections to the admission of certain evidence. We have examined the record with care and find that the evidence fully justifies the conclusions of the trial court, and that the rulings assigned as error were correct.
Judgment affirmed.